DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Allowable Subject Matter
Claim 8 is allowed.
Response to Arguments
Applicant’s argument, regarding claim 8 has been fully considered and is persuasive.  
Therefor claim 8 is allowable because the prior art contains additional elements beyond the elements consisting in claim 8.
Regarding claims 1-7, In view of the new prior a new ground for rejection are made in view of Wilson, Jr. et al. (US 6,592,075), detailed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6   are rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398) and Wilson, Jr. et al. (US 6,592,075).
Regarding claim 1, Nilssen discloses a controlled vehicle heating system, comprising: a resistive heating element  (24, Figure 1) disposed within a main duct  (14) of a vehicle wherein all vents of the vehicle are connected thereto, such that the resistive heating element is operably connected to an existing electric heating and cooling system of vehicle (16,12), the existing electric heating and cooling system comprising a heater fan (22) integrated within the vehicle; wherein the resistive heating element is operably connected to a battery (60, Figure 2) of the vehicle; a control circuit  (26) having a temperature sensor (116) configured to monitor temperature of the vehicle engine; wherein the control circuit is operably connected to the resistive heating element; wherein the control circuit is operably connected to a heater fan (22) of the vehicle; wherein the control circuit is capable to deactivate the resistive heating element and vehicle heater fan when a predetermined temperature of the engine is reached; a thermostatic actuator (28) operably connected to the resistive heating element such that a user can selectively control the operation of the resistive heating element (C4,L22-48),.
Nilssen does not discloses that the resistive heating element comprises a flat ribbon structure with opposing planar sides, and further comprising a pair of lead wires each directly attached to one of the opposing planar sides of the flat ribbon structure, and further comprising a coiled structure extending through and disposed concentrically within a cylindrical section of the main duct.
However, Wilson  discloses and aircraft supplemental heater (Abstract, 110, Figure 6)  wherein the resistive heating element (22, Figure 2)  comprises a flat ribbon structure with opposing planar sides , and further comprising a pair of lead wires (C4, L47-51, Figure 2)  each directly attached to one of the opposing planar sides of the flat ribbon structure, and further comprising a coiled structure extending through and disposed concentrically within a cylindrical section of the main duct (114, C6,L 56-66).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a coiled heating filament, so arranged, in order to uniformly heat the air within the ductwork.
Regarding claim 2, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the resistive heating element comprises a coil (22).
Regarding claim 3, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the operation of the resistive heating element in a binary on-off switch (N-C4, L22-48). 
Regarding claim 4, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the flow of heat via a variable actuator (N-28, C4, L49-58).
Regarding claim 5, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator (N-28, Figure 1) is mounted on a dashboard of a vehicle.
Regarding claim 6, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the predetermined temperature (N-C4, L37-42) is a temperature required to conventionally heat an interior of the vehicle.  
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398), Wilson, Jr. et al.  (US 6,592,075), and an Engineering Expedient.
Regarding claim 7, Nilssen, as modified, discloses the controlled vehicle heating system of claim 1, but not that the resistive heating element comprises a length of at least two inches.  
However, it would have been obvious to one of ordinary skill in the art, a competent engineer in the field of automotive heating, before the effective filing date of the invention to size the wire to produce the proper heat required in his ordinary course of work.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manov et al. (US 5,641,421) also discloses a heating element (80, Figure 5A) that is both flat and coiled or helical in shape surrounded by a duct (78), which would have made for an obvious type rejection over the amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762